Order entered September 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01486-CR
                                     No. 05-12-01487-CR

                          LOUIS HANCOCK DAITCH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F11-45639-J, F11-45640-J

                                           ORDER
       The Court DENIES appellant’s September 13, 2013 pro se motion to “withdraw briefs”

and to dismiss counsel and proceed pro se. Briefs have been filed and the appeals are ready for

submission Moreover, appellant’s pro se response to the Anders brief filed in cause no. 05-12-

01485-CR is due by September 20, 2013. To allow appellant to proceed pro se in the above

appeals would result in substantial delay of the submission of the appeals. . See Martinez v.

Court of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 152 (2000).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Louis Hancock

Daitch, No. 1819611, Byrd Unit, 21 F.M. 247, Huntsville, Texas 77320.
        We DIRECT the Clerk to send copies of the order, by electronic transmission, to counsel

for all parties.


                                                   /s/    LANA MYERS
                                                          JUSTICE